DETAILED ACTION
The final office action is responsive to the amendment filed on 08/24/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 was filed after the mailing date of the non-final office action on 08/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,086 B2 (hereinafter P086). Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained because Applicant did not point out the deficiency in the rejection and does not file a Terminal Disclaimer.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,835 B2 (hereinafter P835). Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained because Applicant did not point out the deficiency in the rejection and does not file a Terminal Disclaimer.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,374,993 B2 (hereinafter P993). Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained because Applicant did not point out the deficiency in the rejection and does not file a Terminal Disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0158206 A1 to Myllyla (hereinafter Myllyla) in view of U.S. Patent Application Publication 2003/0046281 A1 to Son (hereinafter Son) and U.S. Patent Application Publication 2015/0112980 A1 to Sanio et al. (hereinafter Sanio).

As to claim 1, Myllyla teaches a method comprising:
causing display of a media item at a client device, the media item comprising an attribute (a first media content item can be received. A first media content item can be any type of media content, including but not limited to a photograph, video, or any other visual content. In some embodiments, the first media content item can be an image or video captured by camera module 36 of mobile terminal 10. The first media content item can include associated location information, orientation information, and a zoom level or some subset thereof, Myllyla, [0039]-[0042]);
Myllyla does not explicitly disclose receiving a search request from the client device, the search request comprising a keyword; accessing a set of search results based on the keyword and the attribute.
Son discloses receiving a search request from a client device, the search request comprising a keyword (In the search process, the intermediate server's control unit receives input search criteria (such as keywords), searches the indexes stored in the storage according to the search criteria, and returns search results to the user terminal 2, Son, [0053]-[0054], [0088]-[0090], [0094], Fig. 9-10);
accessing a set of search results based on the keyword and the attribute (a search for information related to two keywords "Bach" and "Instrumental Music" was executed. A link to a window (FIG. 10) for listing the search results of the hits is embedded in the field of hits (T). By clicking on this link, the user can view the search results, Son, [0088]-[0090], [0094], Fig. 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include search capability as disclosed by Son to modify the method of Myllyla in order to provide a convenient way for a user to select a way page for inclusion in a message.
Furthermore, Myllyla-Son does not explicitly disclose determining a ranking of the set of search results based on the image data of the media item; and causing display of a presentation of the set of search results at the client device based on the ranking.
Sanio discloses determining a ranking of a set of search results based on image data of a media item (The data processing system can then rank the candidate images based on their visual attribute (e.g. image data) score (emphasis added) and contextual relevance score In some implementations, the data processing system can create an image-based content item using at least one of the candidate images by selecting a target image from the candidate images based on a contextual relevance score of the target image, Sanio, [0007]-[0008], [0015]-[0016], [0050]-[0056]); and
causing display of a presentation of the set of search results at the client device based on the ranking (the data processing system can utilize information associated with the computing device to select an image to use to create the image-based content item, which can then be provided to the computing device for display, Sanio, [0029]-[0032], [0057]-[0058]).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to upload or post media item as disclosed by Sanio to modify the method of Myllyla-Son in order to provide an easy way for third-party content providers to create image-based third-party content items at scale.

As to claim 2, Myllyla-Son-Sanio discloses the method of claim 1, wherein the method further comprises: receiving a selection of a search result from among the presentation of the set of search results (Myllyla, [0062]-[0064]); and generating a data object that comprises the media item and an address of the search result (additional information 470 can be displayed when avatar object 450 is displayed with in photograph 430 or when avatar object 450 is selected, Myllyla, [0062]-[0064]; also Son, [0088]-[0090], [0094], Fig. 9-10). 

As to claim 4, Myllyla-Son-Sanio discloses the method of claim 2, wherein the generating the data object further comprises: generating a graphical icon based on the selection of the search result; assigning the address of the search result to the graphical icon; and applying a display of the graphical icon to the media item (Myllyla, [0062]-[0064]; also Son, [0088]-[0090], [0094], Fig. 9-10).

As to claim 5, Myllyla-Son-Sanio discloses the method of claim 1, wherein the determining the ranking of the set of search results based on the image data further comprises method further comprises: determining a relevance metric of a search result from among the set of search results based on the image data; and presenting the search result among the set of search results based on the relevance metric (Sanio, [0007]-[0008], [0015]-[0016], [0029]-[0032], [0050]-[0058]). It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to upload or post media item as disclosed by Sanio to modify the method of Myllyla-Son-Sanio in order to provide an easy way for third-party content providers to create image-based third-party content items at scale.

As to claim 6, Myllyla-Son-Sanio discloses the method of claim 4, wherein the relevance metric is based on an attribute of the media item (Myllyla, [0062]-[0064]; also Son, [0088]-[0090], [0094], Fig. 9-10).

As to claim 7, Myllyla-Son-Sanio discloses the method of claim 1, wherein the attribute comprises an image feature (Myllyla, [0028]).

As to claims 8-9, 11-16, 18-20, the same reasoning applies mutatis mutandis to the corresponding system claims 8-9, 11-14 and non-transitory machine-readable storage medium (hereinafter CRM) claims 15-16, 18-20 (Note: processor and memory are disclosed in Myllyla, Fig. 1). Accordingly, the claims 8-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla in view of Son and Sanio.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyla modified by Son and Sanio as applied to claims 2, 9, and 16 above, and further in view of U.S. Patent Application Publication 2008/0233984 A1 to Franklin (hereinafter Franklin).

As to claims 3, 10, and 17, Myllyla-Son-Sanio substantially discloses a method/system/CRM as set forth in claims 2, 9, and 16 above.
Myllyla-Son-Sanio does not explicitly disclose generating a message that includes the data object.
Franklin discloses generating a message that includes a data object (the user creates a new multimedia message on the mobile device. The multimedia message may take any one or more of several forms, such as SMS, MMS, or e-mail. The user creates the new multimedia message using a messaging component of the mobile device, such as an SMS, MMS, or e-mail client, Franklin, Para. 0092-98, 0117-0122).
It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to upload or post media item as disclosed by Franklin to modify the method/system/CRM of Myllyla-Son-Sanio in order to provide the user with a meaningful mechanism to use or share the images.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument “Applicant does not admit that the claims are obvious in view of U.S. Patent No. 11,178,08611,178,086, 10,862,835, and 10,374,993. However, a Terminal Disclaimer in compliance with 37 C.F.R. § 1.321 is enclosed herewith to obviate these rejections” on page 6, Examiner respectfully disagrees.
Since there is/are no Terminal Disclaimer(s) filed and approved and Applicant did not point out the deficiency in the rejections, the rejections are proper and maintained.

Regarding Applicant’s argument “Sanio provides a system which may determine a contextual relevance score of a candidate image with a "context of a text-based item." Sanio does not however provide that a set of search result may be ranked based on a relevance to an image. For this reason, Applicant respectfully submits that the Sanio reference does not teach or suggest limitations that include "determining a ranking of the set of search results based on the image data of the media item," and "causing display of a presentation of the set of search results at the client device based on the ranking" as recited by independent claim 1 as presently amended” on page7-8, Examiner respectfully disagrees.
Sanio discloses a system can “determine a visual attribute score of a candidate image from visual attributes of the image. In some implementations, the visual attribute score indicates a visual appeal level for an appearance of image-based content item that includes the candidate image. The processor can then rank the candidate images based on their visual attribute score and contextual relevance score” (see [0015]-[0016], [0029]-[0032], [0050]-[0058]). Since the visual attributes of the image are image data and Sanio’s ranking is based on visual attribute score, Sanio’s disclosure reads on claimed limitations. It would have been obvious to one having ordinary skill in the art at the time the application of the invention was filed to upload or post media item as disclosed by Sanio to modify the method/system/CRM of Myllyla-Son in order to provide an easy way for third-party content providers to create image-based third-party content items at scale.  Accordingly, the rejection is proper and reasonable.

Regarding Applicant’s argument “Moreover, the dependent claims are each patentable based on elements recited therein. Thus, it is respectfully requested that these rejections be reconsidered and withdrawn and that the claims be allowed” on page 8, Examiner respectfully disagrees.
Without explicitly pointing out what limitation(s) in the dependent claims are not taught by prior art references Myllyla in view of Son and Sanio or Myllyla in view of Son,  Sanio, and Franklin, Examiner maintains the rejections as set forth in the non-final office action mailed on 08/04/2022 and final office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        10/19/2022